Title: From Thomas Jefferson to H.P. Van Bibber, 5 January 1825
From: Jefferson, Thomas
To: Van Bibber, H.P.


Sir
Monticello
Jan. 5. 25.
Your favor of Dec. 25. was recd on the 31st we are in the hourly expectation of hearing of the arrival of three of our Professors embarked, as we expect, in November from London for Norfolk. we cannot open our University until they arrive; because two of them are of the important departments of Mathematics & Natural Philosophy. the moment I hear of their arrival an advertisement will be put into the public papers, notifying to those who propose to come to it every thing they can wish to know. the precise text books cannot be known till the Professors meet; but a very able bookselling company have engaged to be on the spot in time and to have with them all the books which will probably be wanted and to sell them at an advance of 10. p.c. only on what they shall have cost them. to enter the Latin school the student must be already so advanced as to be ready to begin reading the more difficult Latin authors; and so as to Greek if he proposes to learn that. to enter the schools of Mathematics or Nat. philosophy they must be masters of numerical arithmetic, to wit, of the first elementary operations, the rule of three, vulgar and decimal fractions and extraction of the square root. be pleased to accept the assurances of my great esteem & respectTh: Jefferson